Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  June 09, 2021

The Court of Appeals hereby passes the following order:

A21A1393. ELIZABETH LANGLEY v. TRAVELERS HOME AND MARINE
    INSURANCE COMPANY et al.

      Plaintiff Elizabeth Langley filed a breach of contract action, claiming that her
insurer mishandled and failed to pay a claim under her homeowners insurance policy.
The only named defendants in the complaint were Apex Disaster Management, Inc.
and an entity that Langley identified as “Travel Insurance thru Geico.” But service
was made or attempted upon three non-parties – Geico Insurance Company, Phoenix
Insurance Company, and Travelers Insurance Company. The non-parties moved to
dismiss, arguing that they were not proper defendants. In response, plaintiff conceded
that she had misidentified her insurer, and she moved to substitute another entity as
a defendant. The trial court granted the dismissal motions and denied plaintiff’s
substitution motion. Plaintiff filed this direct appeal from the trial court’s order. We,
however, lack jurisdiction.
      OCGA § 5-6-34 (a) (1) generally allows direct appeals from final judgments,
that is where the case is no longer pending in the trial court below. “In a case
involving multiple parties or multiple claims, a decision adjudicating fewer than all
the claims or the rights and liabilities of less than all the parties is not a final
judgment.” (Punctuation omitted.) Johnson v. Hosp. Corp. of America, 192 Ga. App.
628, 629 (385 SE2d 731) (1989). Here, the trial court’s order granted the dismissal
motions of the non-parties, but there is no indication in the record that the claims
against defendant Apex have been resolved. “In such circumstances, there must be
an express determination under OCGA § 9-11-54 (b) or there must be compliance
with the interlocutory appeal requirements of OCGA § 5-6-34 (b). Where neither of
these code sections [is] followed, the appeal is premature and must be dismissed.”
(Citations and punctuation omitted.) Id. The trial court’s order in this case did not
direct the entry of judgment pursuant to OCGA § 9-11-54 (b), and therefore, it is not
a final order. And plaintiff failed to follow the interlocutory appeal procedures of
OCGA § 5-6-34 (b). Plaintiff’s failure to follow the required appellate procedures
deprives us of jurisdiction over this appeal, which is hereby DISMISSED. See Pace
Constr. Corp. v. Northpark Assocs., 215 Ga. App. 438, 439-440 (450 SE2d 828)
(1994).

                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        06/09/2021
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.